Citation Nr: 1634007	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  92-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher rating on either a schedular or extra-schedular basis for loss of function to left ring and little fingers, residuals of fracture of the left fifth metacarpal (minor), currently rated at 20 percent.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the left hand due to service-connected disability(ies).

3.  Entitlement to service connection for a left hand disability, including as due to service-connected residuals of fracture of the left fifth metacarpal.

4.  Entitlement to service connection for a left wrist disability, to include arthritis and osteopenia, including as due to service-connected residuals of fracture of the left fifth metacarpal.

5.  Entitlement to service connection for a left elbow disability, to include left ulnar neuropathy, including as due to service-connected residuals of fracture of the left fifth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to July 1983, and also had periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Montgomery, Alabama.  Much of the procedural history in this appeal has been recounted in past Board and RO decisions.  For example, in a September 1996 rating decision, the Veteran was granted service connection for fracture, left fifth metacarpal, and assigned a noncompensable rating.  On appeal, a November 1997 Board decision granted a 10 percent rating, but no more, for service-connected residuals of a fracture of the left fifth metacarpal.  

An appeal was taken to the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) (Court).  The parties filed a Joint Motion for Partial Remand, Partial Affirmance and for a Suspension of Proceedings (Joint Motion).  In an order dated in July 1998, the Court granted the Joint Motion in part by vacating that part of the Board's November 1997 decision that denied an increased rating for the Veteran's service-connected ventral hernia, postoperative recurrence of epigastric hernia.  The Court dismissed the remaining issues, including the appeal of the assignment of a 10 percent rating for residuals of a fracture of the left fifth metacarpal.  

While the appeal was pending before the Court, the RO, in a rating decision dated in November 1997, implemented that part of the Board's November 1997 decision that awarded a 10 percent rating for residuals of a fracture of the left fifth metacarpal.  In January 1998, the RO received a VA Form 21-4138, signed by the Veteran's mother, in which the Veteran requested additional compensation for his left fifth metacarpal.  In a letter dated in February 1998, the RO explained that it was unable to grant an increase in the 10 percent rating for the left finger condition and at that time provided information concerning appellate rights.  In March 1998, the RO received a VA Form 21-4138, signed by the Veteran's mother, which the RO interpreted as a Notice of Disagreement (NOD).  

In August 2002, the RO issued a statement of the case (SOC) on the issue of entitlement to a rating in excess of 10 percent for residuals of a fracture of the left fifth metacarpal.  The appellant filed a timely VA Form 9, Appeal to Board of Veterans' Appeals, in September 2002, perfecting an appeal concerning the 10 percent rating for residuals of a fracture of the left fifth metacarpal.  The Veteran also requested SMC for loss of use of the little finger.  In a rating decision dated later that month, the RO denied entitlement to SMC based on loss of use of the left fifth metacarpal.  The appellant filed a NOD in October 2002, the RO issued a SOC on the issue of entitlement to SMC for loss of use of the left hand due to residuals of a fracture of the left fifth metacarpal in February 2003, and the Veteran perfected the appeal as to that issue in his February 2003 VA Form 9, Substantive Appeal.  

The Board remanded for further development the issues of entitlement to a rating in excess of 10 percent for residuals of a fracture of the left fifth metacarpal and entitlement to SMC based on loss of use of the left hand due to residuals of a fracture of the left fifth metacarpal in decisions dated in October 2003, December 2008, and March 2011.  These remands all discussed the need for the RO to also decide whether the Veteran was entitled to service connection for a left ring finger disability secondary to his service-connected residuals of a fracture of the left fifth metacarpal.  

During the course of this appeal, in a February 2011 rating decision, the RO granted service connection for a left ring finger disability and combined the ring finger disorder with the higher rating then on appeal sought for the little finger.  Thus, the February 2011 decision granted the Veteran a 20 percent rating for the left hand disability now recharacterized as loss of function to left ring and little fingers, residuals of fracture of the left fifth metacarpal (minor), effective August 28, 1996; therefore, the higher rating issue on appeal for the ring and little fingers of the left hand was recharacterized as it appears on the title page.

The SMC and left finger rating issues were again before the Board in June 2013.  After reviewing the above history, the Board found that recent written submissions from the Veteran indicated an implied claim for service connection for a left hand disorder, to include as due to the service-connected finger disabilities.  The Board also found that such claim was inextricably intertwined with the SMC and rating issues on appeal.  As such, the Board remanded the SMC, rating, and implied service connection issues for additional development.

As to the new service connection issue, the Agency of Original Jurisdiction (AOJ) was to develop and adjudicate the implied service connection request.  In the event of a denial of the service connection claim, the Veteran was to be informed of the need to file a NOD and subsequent Form 9 if the Veteran wished to continue the appeal.  Whether or not the Veteran appealed the service connection claim, the Veteran was to then be scheduled for a VA hand examination "by an appropriate physician" to determine the severity of any service-connected disability of the left hand.

During development of the remanded left hand disability service-connection issue, the issue was further split by the AOJ into the issues of service connection for a left hand disability, a left wrist disability, and left ulnar neuropathy, all of which the Veteran has indicated may be secondary to the service-connected left finger residuals.  All three issues were denied, the Veteran filed a NOD to the denials in July 2015, and the appeal was perfected via VA Form 9 in January 2016.  

The issues on appeal, including the newly perfected left hand, left wrist, and left elbow service connection issues, have been returned to the Board.  Unfortunately, for the reasons discussed below, it does not appear that the Board's remand directives were complied with by the AOJ.  As such, the Board must again remand the issues on appeal to ensure compliance with the June 2013 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.  


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As noted above, per the June 2013 Board remand, the requested VA left hand examination was to be performed by "an appropriate physician."  Per a July 2016 brief, the Veteran's representative argues that, here, an appropriate physician would be an orthopedist.  Unfortunately, per the December 2015 examination report and opinion, the examination was not performed by a physician, orthopedist or otherwise, but rather was performed by a physician's assistant.  The Veteran's representative argues that having the examination conducted by a physician's assistant did not comply with the June 2013 remand directive that the examination be conducted by "an appropriate physician."  The Board agrees.

Further, in addition to the examination being conducted by an inappropriate examiner, the Board also finds the examination and opinion to be inadequate.  Specifically, the VA examiner failed to diagnose any specific left hand, wrist, and/or elbow disabilities, and the secondary service connection opinion rendered was inadequate as it failed to address whether such disabilities may have been aggravated by the service-connected finger fracture residuals.

Additionally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the Veteran's left hand, wrist, and/or elbow.  Further, the AOJ should attempt to obtain any outstanding VA treatment records for the period from December 2015.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for left hand, wrist, and/or elbow disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's left hand, wrist, and/or elbow disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's left hand, wrist, and/or elbow disabilities, not already of record, for the period from December 2015.

3.  Schedule the appropriate VA orthopedic examinations.  The orthopedic examinations are to be performed by an appropriate physician, preferably an orthopedist.  The examinations are not to be performed by a physician's assistant.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination reports that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examination should consist of the following:

A)  The examiner should first diagnose all disabilities of the left hand, left wrist, and left elbow.

B)  After diagnosing any and all disabilities of the left hand, left wrist, and left elbow, the examiner should provide the following opinions:

i)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left hand, left wrist, and/or left elbow disability had its onset during a period of active service, including as due to the Veteran's in-service left hand injury that resulted in the service-connected residuals of fracture of the left fifth metacarpal?

ii)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected loss of function to left ring and little fingers, residuals of fracture of the left fifth metacarpal, caused a currently diagnosed left hand, left wrist, and/or left elbow disability?

iii)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected loss of function to left ring and little fingers, residuals of fracture of the left fifth metacarpal, aggravated (that is, permanently worsened in severity) a currently diagnosed left hand, left wrist, and/or left elbow disability?

If it is the examiner's opinion that there is aggravation of a left hand, left wrist, and/or left elbow disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

C)  For each disability of the left hand, left wrist, and left elbow diagnosed, the VA examiner should report the extent of the disability symptoms for each diagnosed disability (including the currently service-connected loss of function to left ring and little fingers, residuals of fracture of the left fifth metacarpal) in accordance with VA rating criteria.

In evaluating the disabilities, the VA examiner should specifically render an opinion as to whether any single disability and/or multiple disabilities taken together as a whole result in no effective functioning remaining in the left hand other than that which would be equally well served by an amputation stump.

4.  Then readjudicate the issues of a higher rating on either a schedular or extra-schedular basis for loss of function to left ring and little fingers, residuals of fracture of the left fifth metacarpal (minor), currently rated at 20 percent, entitlement to SMC based on loss of use of the left hand due to service-connected disability(ies), and service connection for left hand, left wrist, and left elbow disabilities.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




